DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 24, 2021 with respect to rejections of claims 1, 14 and 23 have been fully considered but they are not persuasive. Examiner notes that amended claims 1, 14 and 23 appear to incorporate limitations similar to the limitations recited in dependent claims 28, 29 and 30, which respectively depend from claims 1, 14 and 23. Applicant contends that Zhou 874, Zhou 737 and Nagaraja fail to teach or suggest a BFD period that is equal to or greater than the RS periodicity. Examiner respectfully disagrees. In rejection of this limitations in claims 28, 29 and 30, Examiner cited paragraph 0337 of Zhou 737. In this paragraph, Zhou discloses that periodicity of an indication of a beam failure instance may be a value configured by the gNB or be the same as the periodicity of transmission of the first set of RSs. In this disclosure, at least Zhou 737 appears to teach and adequately suggest the limitation in question.
Applicant further contends that Zhou 874, Zhou 737 and Nagaraja fail to teach or suggest that that the BFD period is determined based at least in part on periodicities of the plurality of downlink RSs across the plurality of active BWPs or CCs. Examiner respectfully disagrees. In paragraph 0337 of Zhou 737, Zhou discloses that a wireless device may perform beam failure detections across a first set of RSs and indicate one or more beam failure instances or one or more beam non-failure instances periodically. One of ordinary skill in the art would therefore conclude that beam failure detection occurs periodically, hence a BFD period. Zhou further 
Accordingly rejections over Zhou 874 and Zhou 737 are maintained. Rejections of limitations over Nagaraja are removed in view of amendments which delete the subject matter previously rejected over Nagaraja. The detailed rejections to follow are further updated to reflect claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 9-11, 14, 15, 20, 21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0097874), hereinafter referred to as ‘874, in view of Zhou et al. (US 2019/0245737), hereinafter referred to as ‘737.
Regarding claim 1, ‘874 discloses a UE (See Fig. 4, #406), comprising:
processing circuitry (See Fig. 4, #408); and
control circuitry coupled to the processing circuitry (See Fig. 4, #407-409), wherein the control circuitry is to detect, with at least one of a plurality of downlink reference signal (RS), a beam failure instance of a beam in at least one of a plurality of active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]), at least one of the plurality of active BWPs or CCs associated with at least one of the plurality of downlink RS (The wireless device may measure one or more reference signals; See [0300]), and the processing circuitry is to cause the beam failure instance to be declared (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
‘874 fails to disclose the following limitations found in ‘737: a beam failure detection (BFD) counter (The MAC entity of the wireless device may set a beam failure detection counter (e.g., BFICOUNTER) to a first value (e.g., one) in response to receiving a first beam failure indication from the physical layer; See [0337]-[0338] of ‘737), wherein a first RS instance of the at least one of the plurality of downlink RSs and a second RS instance of the at least one the plurality of downlink RSs define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one of the plurality of downlink RSs that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]), and the BFD period is determined based at least in part on periodicities of the plurality of downlink RSs across the plurality of active BWPs or CCs (In paragraph 0337 of Zhou 737, Zhou discloses that a wireless device may perform beam failure detections across a first set of RSs and indicate one or more beam failure instances or one or more beam non-failure instances periodically. One of ordinary skill in the art would therefore conclude that beam failure detection occurs periodically, hence a BFD period. Zhou further discloses that the periodicity of the indication may be a value configured by the gNB or may be the same as the periodicity of transmission of the first set of RSs. One of ordinary skill in the art would therefore further conclude that the BFD period would be either configured by the gNB or would be the same as the periodicity of the RSs, hence a BFD period based on RS periodicity across active BWPs or CCs).
(See [0330] of ‘737).
Regarding claim 2, ‘737 discloses wherein the control circuitry is to increment the BFD counter associated with a BWP or CC each time a quality of an RS instance of the at least one RS associated with the BWP or CC falls below a predetermined threshold (‘737, Incrementing a counter when beam failure has been detected, wherein falling below the threshold indicates the failure; See [0337-0338]).
Regarding claim 5, ‘737 discloses wherein the control circuitry is to detect the beam failure instance when a quality of each of a predetermined number of instances of the downlink RS within the BFD period falls below a predetermined threshold (The physical layer may indicate one or more beam failure instance or one or more beam failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINK) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 6, ‘737 discloses wherein the BFD counter associated with the at least one active BWP or CC is incremented each time an instance of the at least one downlink RS falls below the predetermined threshold (when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one); See [0337M0338]), and the control circuitry is to detect the beam failure instance when the BFD counter meets or exceeds the predetermined number of (the BFR parameters may comprise at least one of: a first number (e.g., beamFailurelnstanceMaxCount) indicating a number of beam failure instances which may trigger a RA procedure for the BFR; See [0336]).
Regarding claim 7, ‘874 discloses wherein the predetermined number of downlink RS instances is fixed, is to be configured by signaling from a layer above the MAC or PHY layer, or is determined by a user equipment (a one or more RRC messages comprising configuration parameters of a downlink beam failure recovery procedure.; See [0300]).
Regarding claim 9, ‘874 discloses wherein the control circuitry is to initiate a beam failure recovery process on the at least one active BWP or CC upon beam failure instance detection (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 10, ‘874 discloses wherein the control circuitry is to maintain an independent beam failure detection process and beam failure recovery process for each of the plurality of active BWPs or CCs (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 11, ‘874 discloses wherein the processing circuitry is to declare the beam failure instance when the beam failure instance is detected in all or a subset of the plurality of active BWPs or CCs comprising the beam (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 14, ‘874 discloses one or more non-transitory computer-readable media (CRM) (See Fig. 4, #409 and [0372]) comprising instructions that, when executed by one or more processors of a UE (See Fig. 4, #406), cause the UE to:
detect, with at least one downlink reference signal (RS), a beam failure instance of a beam in at least one of a plurality of active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]), at least one of the plurality of active BWPs or CCs associated with at least one downlink RS (The wireless device may measure one or more reference signals; See [0300]), and
report the beam failure instance (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
‘874 fails to disclose the following limitations found in ‘737: a beam failure detection (BFD) counter (The MAC entity of the wireless device may set a beam failure detection counter (e.g., BFICOUNTER) to a first value (e.g., one) in response to receiving a first beam failure indication from the physical layer; See [0337]-[0338] of ‘737), wherein a first RS instance of the at least one of the plurality of downlink RSs and a second RS instance of the at least one the plurality of downlink RSs define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one of the plurality of downlink RSs that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]), and the BFD period is determined based at least in part on periodicities of the plurality of downlink RSs across the plurality of active BWPs or CCs (In paragraph 0337 of Zhou 737, Zhou discloses that a wireless device may perform beam failure detections across a first set of RSs and indicate one or more beam failure instances or one or more beam non-failure instances periodically. One of ordinary skill in the art would therefore conclude that beam failure detection occurs periodically, hence a BFD period. Zhou further discloses that the periodicity of the indication may be a value configured by the gNB or may be the same as the periodicity of transmission of the first set of RSs. One of ordinary skill in the art would therefore further conclude that the BFD period would be either configured by the gNB or would be the same as the periodicity of the RSs, hence a BFD period based on RS periodicity across active BWPs or CCs).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of ‘874 to include a BFD counter in order to reduce duration of a beam failure recovery and power consumption of the wireless device (See [0330] of ‘737)
Regarding claim 15, ‘874 discloses wherein the instructions are to further cause the one or more processors to initiate a beam failure recovery process upon reporting of the beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 20, ‘737 discloses wherein the control circuitry is to reset the BFDcounter when either no beam fatlare instance is detected withm the BFD period, or a userequipment declares a radia link failure (incrementing a counter when beam failure has beendetected, wherein falling below the threshold indicates the failure; See [0337-0438]).
Regarding claim 21, ‘737 discloses wherein the control circuitry is to maintain a BFD counter and beam failure recovery (BFR) timer for each BWP or CC (See [0338]) and beam failure recovery (BFR) timer for each BWP or CC (See [0342]]).
Regarding claim 23, ‘874 discloses a UE (See Fig. 4, #406), comprising:
Processing circuitry (See Fig. 4, #407-409); and
Control circuitry coupled to the processing circuitry (See Fig. 4, #407-409) wherein the control circuitry is to detect individual beam failure instances based on multiple downlink reference signals (RSs) with one or more active bandwidth parts (BWPs) or component carriers (CCs) (one or more active bandwidth parts (BWPs); See [0298]) comprising the beam (The wireless device may measure one or more reference signals. The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]; The wireless device may measure one or more reference signals; See [0300]), 
Report the individual beam failure instances (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]). 
‘874 fails to disclose the following limitations found in ‘737: wherein a first RS instance of the at least one of the plurality of downlink RSs and a second RS instance of the at least one the plurality of downlink RSs define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one of the plurality of downlink RSs that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]), and the BFD period is determined based at least in part on periodicities of the plurality of downlink RSs across the plurality of active BWPs or CCs (In paragraph 0337 of Zhou 737, Zhou discloses that a wireless device may perform beam failure detections across a first set of RSs and indicate one or more beam failure instances or one or more beam non-failure instances periodically. One of ordinary skill in the art would therefore conclude that beam failure detection occurs periodically, hence a BFD period. Zhou further discloses that the periodicity of the indication may be a value configured by the gNB or may be the same as the periodicity of transmission of the first set of RSs. One of ordinary skill in the art would therefore further conclude that the BFD period would be either configured by the gNB or would be the same as the periodicity of the RSs, hence a BFD period based on RS periodicity across active BWPs or CCs).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the apparatus of ‘874 to include a BFD counter in order to reduce duration of a beam failure recovery and power consumption of the wireless device (See [0330] of ‘737).
Regarding claim 24, ‘874 discloses wherein the control circuitry is to initiate a beam failure recovery process upon detection of an individual beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery; See [0300]).
Regarding claim 25, ‘874 discloses wherein the control circuitry is to generate a plurality of beam failure detection reference signals for each of the one or more active BWPs or CCs (The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals; See [0300]).
Regarding claim 26, ‘874 discloses wherein the processing circuitry is configured to: report the declared beam failure instance (The wireless device 2701 may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals.; See [0300]); and initiate a beam failure recovery process upon reporting of the beam failure instance (The wireless device may transmit a PRACH indicating a candidate beam for a beam failure recovery. The wireless device may transmit the PRACH in response to detecting a beam failure, for example, based on the measure of the one or more reference signals. The base station may transmit, a DCI that may indicate the beam used for PDCCH and/or PDSCH transmission, for example, after receiving the PRACH or in response to the PRACH, for the beam failure recovery; See [0300]).
Regarding claim 27, ‘737 discloses wherein the BFD counter associated with a BWP or CC is incremented each time a quality of an RS instance of the at least one RS associated with the BWP or CC falls below a predetermined threshold (‘737, Incrementing a counter when beam failure has been detected, wherein falling below the threshold indicates the failure; See [0337-0338]).
Regarding claim 28, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 29, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).
Regarding claim 30, 737 wherein a first RS instance of the at least one downlink RS and a second RS instance of the at least one downlink RS define a RS periodicity (the periodicity of the indication may be a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs; See [0337]) and wherein the control circuitry is to detect the beam failure instance based upon a quality of an instance of the at least one downlink RS that falls within a BFD period that is equal to or greater than the RS periodicity (The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device, based on the at least first threshold. In an example, the physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP or SINR) of at least one of the first set of RSs is lower than the at least first threshold; See [0337]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 17, the prior art does not teach or adequately suggest the claimed invention for reasons set forth in the previous office action dated September 17, 2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
August 24, 2021